Citation Nr: 1538112	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  06-13 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depression and generalized anxiety.

2.  Entitlement to an evaluation in excess of 30 percent for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from November 1958 to June 1988.  

The procedural history of the appeals now before the Board of Veterans' Appeals (Board) is somewhat complex due to overlapping and combination of several issues.  When this appeal was previously before the Board in February 2014, the questions of evaluation of rhinitis and PTSD were remanded to the RO for development, along with claims of service connection for hypertension and anxiety.  Both service connection claims were granted by the RO in a June 2015 decision, fully satisfying the appeal by awarding the benefits sought in full.  The evaluation questions are now returned to the Board.

With regard to the evaluation for allergic rhinitis, the Oakland, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA) denied an increased, compensable evaluation for the disability in a November 2004 rating decision.  In a recent June 2015 decision, a 30 percent rating was awarded effective April 30, 2004, the date of receipt of the claim for increase.  The Board notes that the RO declared this grant of the maximum Schedular evaluation to be a complete grant of the benefit sought on appeal, citing a December 2013 pleading to the Board, but the noted informal hearing presentation from the Veteran was not a request for a specific rating; it was merely reciting the applicable rating criteria.  The issue therefore continues on appeal.

With regard to the evaluation of PTSD, the matter was appealed from a June 2009 rating decision which continued a 30 percent rating for PTSD.  However, in June 2015, the RO granted service connection for an anxiety disorder, and combined the mental health disorders and assigned a 70 percent rating for all service-connected psychiatric conditions together.  The rating is therefore an initial rating for anxiety, and the period under appeal dates back to April 30, 2004, the date of receipt of the claim.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The issue of evaluation of allergic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected psychiatric disorders are not manifested by total social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 percent for PTSD with major depression and generalized anxiety are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for an anxiety disorder, as part of a constellation of psychiatric disabilities.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any private/VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration; he is retired.  38 C.F.R. § 3.159(c)(2).  

Several VA examinations have been afforded the Veteran over the life of the appeal.  Examiners have made clinical findings necessary to application of the rating criteria.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran has not alleged worsening of the condition since his most recent, May 2014 examination, and so there is no need to secure updated findings.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran is currently rated 70 percent disabled under Diagnostic Code 9411, which directs that a general rating formula be applied to mental disorders.  The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides that a higher, 100 percent rating is applicable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130. 

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

Throughout the appellate period, the Veteran has denied receiving any ongoing psychiatric treatment.  He reports that his private primary care physician has prescribed Xanax for anxiety, but treatment notes do not show any regular complaints or care for mental health problems.  VA treatment records are similarly silent.  In June 2008, a PTSD screening was positive; he reported avoidance behaviors and heightened watchfulness, with emotional numbing.  The Veteran described feeling "quite a bit" cut off from people and things he previously enjoyed.  He was irritable and angry.

Repeated VA examinations are consistent with these reports, and with each other.  In May 2005, January 2006, April 2009, March 2012, and May 2014, the Veteran complained of feelings of social isolation.  He had very few (2 to 5) friends, and he and his wife did not socialize.  At times he cut himself off from his family, though generally he stated he had good relationships with his spouse, children, and grandchildren.  He had difficulty sleeping, and was often angry and irritable.  He was hyperaroused, and would patrol the house before going to bed to secure it.  The examiners uniformly noted that although the Veteran reported subjective problems with concentration, none were adduced on examination.  For example, he would be driving down the street, become distracted, and miss his turn.  However, he could perform minor math problems and had good recall for items and phrases on examination.  No examiner reported any hallucinations or delusions.  While his decision making was sometimes difficult, reality testing was intact; he was simply over thinking and worrying over alternatives.  Hygiene was good, and although he was angry and irritable, no history of violence or propensity for such was noted.  The Veteran denied suicidal and homicidal ideation, though doctors often commented on his feelings of hopelessness and worthlessness. 

Examiners repeatedly found that despite mental health problems, the Veteran could work.  He was not suited to work with the public, and would need no more than loose supervision, but he could function in an occupational setting.  The Veteran stated that he was better when working and not thinking about Vietnam, and he tried to keep busy.  Occupationally, the Veteran is not totally impaired.

Socially, the Veteran was fairly isolated.  He did not socialize with former co-workers, and had few friends.  However, he did have some, and reports most recently that his relationships with family members were "outstanding."  He also referred to several trips he had taken, such as driving to Texas with his wife, and going on annual cruises.  Overall, the Veteran does maintain some social capacity; his impairment is not total.  

The Board notes that several examiners assigned Global Assessment of Functioning (GAF) scores, ranging from 55 up to 65.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 21 to 30 indicates that behavior is considerably influenced by hallucinations or delusions OR there is serious impairment in communication or judgment OR the ability to function in almost all areas is seriously impaired.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  The scores assigned here, while not dispositive, are highly consistent with a finding that no total functional impairment is present.

The preponderance of the evidence is against a finding of total occupational or social impairment due to PTSD.  No increased Schedular evaluation is warranted at any time during the appeal period.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

As is noted above, the mental health criteria are not intended as a definitive laundry list.  The criteria provide a list of examples of manifestations, with levels of seriousness, by which a mental disorder may be evaluated.  Therefore, the very nature of the Rating Formula means that it includes consideration of all the Veteran's symptomatology, such as anger and irritability, social numbing and isolation, and difficulty focusing.  Therefore, the Schedule is adequate, and no further discussion of 38 C.F.R. § 3.321 is necessary.


ORDER

An initial evaluation in excess of 70 percent for PTSD with major depression and generalized anxiety is denied.


REMAND

As is noted above, the Veteran's December 2013 statements, made in an informal hearing presentation by his representative, did not limit the appeal for increased evaluation for allergic rhinitis to a 30 percent Schedular evaluation.  He merely listed the criteria for both a 10 and a 30 percent rating, and stated that he was entitled to greater than the current noncompensable evaluation.  

Because he did not limit the appeal, the Veteran is presumed to be seeking the maximum possible evaluation.  This includes the possibility of an extraschedular evaluation in excess of 30 percent under 38 C.F.R. § 3.321(b).  That his presentation in December 2013 discusses the actual functional impact of allergies, particularly during flare-ups, instead of directly applying the Schedular criteria, supports the idea that an extraschedular rating may be sought.

Unfortunately, the AOJ did not consider such, and foreclosed the possibility by declaring the issue satisfied and failing to issue a supplemental statement of the case (SSOC).  In effect, the Veteran was prevented from fully and fairly addressing all theories of entitlement to a yet higher evaluation.

Therefore, on remand an SSOC should be issued notifying the Veteran of the possibility of extraschedular evaluation and affording him the opportunity to address the matter further and with specificity.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

Review the claims file and arrange for any additional development indicated.  Then readjudicate the claim on appeal, to include consideration of extraschedular entitlement under 38 C.F.R. § 3.321.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


